*20OPINION
PER CURIAM.
This is an appeal from an order granting a temporary injunction. This case arises out of an action filed by appellees, as plaintiffs, against appellants and others, as defendants, for injunctive and declaratory relief, based on the plaintiffs’ allegations of various violations by the Cameron County Commissioners Court. For a review of the history and the issues involved in the primary case, see Cameron County Good Government League v. Ramon, 619 S.W.2d 224 (Tex.Civ.App.—Beaumont 1981, writ ref’d n.r.e.).
After examining the entire record and hearing oral arguments, the Court is of the opinion that the issues involved in this appeal have become moot questions. Therefore, we hereby set aside the temporary injunction, sever it from the cause still pending in the trial court, and dismiss this portion of the case. Guajardo v. Alamo Lumber Co., 159 Tex. 225, 317 S.W.2d 725 (Tex.1958); Texas Foundries v. International Moulders & Foundry Workers Union, 151 Tex. 239, 248 S.W.2d 460 (Tex.1952); 5 TEX.JUR.3d Appellate Review § 517 (1980).
It is so ordered.